department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-2628-98 cc dom fs proc internal_revenue_service national_office significant service_center advice memorandum for associate district_counsel rocky mountain associate district cc wr rmd slc from assistant chief_counsel field service cc dom fs subject reversal of erroneous abatement this significant service_center advice responds to your memorandum dated date in connection with a question concerning the reversal of an abatement after the statute_of_limitations on assessment has expired this document is not to be used or cited as precedent issue under what circumstances may the service reverse an abatement of tax after the statute_of_limitations for assessment has expired conclusion the service_center may not reverse abatements after the statute_of_limitations for assessment has expired unless the abatement was made as a result of a clerical_error as described in 311_fsupp_1184 s d n y facts your office has been advised that persons working at the service_center often receive requests to reverse abatements after the statute_of_limitations on assessment has expired these requests do not always appear to meet the requirements of being corrections of mere clerical errors nor does it appear that persons requesting reversal of abatements tl-n-2628-98 give adequate_consideration of the prejudice to taxpayers concern has been expressed that sec_3 of the irm revised which was based on crompton- richmond is now obsolete in light of matter of 99_f3d_740 5th cir in light of bugge the standards for making reversals of abatements are unclear and you have requested clarification law and analysis generally the service must assess taxes within three years after the tax_return is filed sec_6501 sec_6404 empowers the service to abate the unpaid portion of an assessment that is excessive in amount assessed after the expiration of the applicable_period of limitations or erroneously or illegally assessed generally for a tax abatement to be effective it must be made pursuant to one of these three subsections see matter of bugge supra sec_6404 of the code which is titled small tax balances authorizes the service to write off accounts_receivable by abating assessments if the collection costs do not warrant pursuing collection of the assessed amounts sec_6404 does not authorize reversals of such abatements the statute merely authorizes the commissioner to formulate uniform instructions for writing off balances at the present time there are no regulations for writing off balances although the statute distinguishes a sec_6404 abatement from a sec_6404 abatement neither may be reversed unless crompton- richmond applies in crompton-richmond supra the district_court determined that if the taxpayer will not be harmed the service can reinstate a liability that has been abated or reduced without having been assessed as a result of a mistake of fact or clerical_error not going to the determination of the tax imposed in crompton-richmond an assessment against one party was mistakenly abated due to the failure of a service employee to notice that a pending refund_suit of another party precluded that abatement there the court distinguished clerical errors and mistakes of fact from those cases in which the service abates an assessment after a substantive reconsideration of the taxpayer’s liability the court stated as follows a distinction must be drawn between a substantive reconsideration of the taxpayer’s liability by the irs and a clerical_error committed by the irs that has the same effect whenever an abatement is issued because of a mistake of fact or bookkeeping error the assessment can be reinstated at least so long as this does not prejudice the taxpayer crompton-richmond f_supp pincite based on crompton-richmond case the service issued irm which states as follows tl-n-2628-98 general-this section provides instructions for processing non-rebate erroneous abatement cases in which master_file computer programming prevents the reversal of abatement transactions after the statute_of_limitations for assessment has expired these cases are limited to situations in which an erroneous abatement occurred due to a clerical_error that served to reduce the tax_liability of that account or another account the service will treat the account as any other account where the original tax_liability has never been paid a b c court cases generally support the position that whenever an abatement is issued because of a mistake of fact or bookkeeping error the assessment can be reinstated so long as this does not prejudice the taxpayer any abatement based on a clerical_error mistake will be treated as a nullity thereby allowing the assessment to survive and taking the position that by such actions the original assessment including any supplemental assessment is collectible provided the statute for collection after assessment has not expired at the time of the reversal any penalties and interest that were erroneously abated can be assessed as if the erroneous abatement had never occurred penalties and interest should also continue to accrue as if the erroneous abatement had not occurred d additional instructions are found in irm statute_of_limitations in matter of bugge a valid assessment was mistakenly abated when a collections manager ordered the abatement of what he believed to be a duplicate assessment which when processed by the service_center resulted in the abatement of the entire tax_liability in that case the court rejected the crompton-richmond theory that in the case of a clerical_error the erroneously abated assessment may be reinstated and instead reasoned that an erroneous abatement resulting from a clerical_error is not a valid abatement as a consequence the court held that the original assessment stands in reaching this conclusion the court examined whether the collections manager intended to abate the taxpayer’s entire liability finding that the collections manager intended to abate a duplicate assessment not the entire liability the court concluded that the abatement was outside the scope of the service’s authority under the code and hence was ineffectual in bugge the fifth circuit cautioned that the irs should not view this opinion as providing it any special shield from responsibility for its errors the pertinent wording of the court is as follows a number of courts including the united_states supreme court have recognized the authority of a government agency to correct inadvertent ministerial errors see eg 358_us_133 884_f2d_556 fed cir in no way should this opinion however be interpreted as granting the irs a special shield from responsibility for its errors inadvertent or otherwise that prejudice the taxpayer bugge v united_states f 3d pincite n because the fifth circuit‘s reasoning in bugge leaves the service with a vague standard regarding what sorts of abatements would be considered unauthorized we decline to advise a revision of the internal_revenue_manual based on bugge instead we believe a clarification of the standards for making abatements and reversing them would be useful in crompton-richmond the court distinguished clerical errors and mistakes of fact from those cases in which the service abates an assessment after a reconsideration of the taxpayer’s liability only inadvertent clerical or ministerial errors qualify for reinstatement of an original assessment there are a myriad of different errors that can be classified as clerical or ministerial and that result in erroneous abatements credits or refunds for example clerical errors can occur when a credit is posted to the wrong tin a designated payment is posted to the wrong module or a typographical error is made when imputing information each case must be evaluated in light of its particular circumstances it should be noted that if a clerical or ministerial error results in a refund the service cannot simply collect on that liability where the liability has already been satisfied by the taxpayer see 86_f3d_1067 11th cir remanded sub nom steffan v united_states 952_fsupp_779 m d fl acq in result only aod lexis and 63_f3d_83 1st cir the service now agrees that an erroneous refund of an amount_paid by the taxpayer in satisfaction of an assessment does not revive that assessment to the extent of the refund consequently if a taxpayer fully pays the assessment in the case of a clerical_error the service may no longer rely on the original assessment and must reassess the tax within the 3-year limitations_period the service’s position for determining whether a reversible clerical_error has occurred focuses not on the issue of the authority of the actor but on whether the abatement is based on a substantive redetermination of the liability namely whether there was a deliberate intentional abatement of a tax_liability for example if the service overrides an examination hold code entered on the account in response to a blown assessment report such action is deliberate and intentional and is done in response to a substantive redetermination of liability likewise an abatement which arises out of a discharge_in_bankruptcy is a substantive redetermination of liability we recognized that the service position presents problems of administration at the present time the position is under study tl-n-2628-98 if you have any questions concerning the above please call by deborah a butler assistant chief_counsel field service blaise m dusenberry assistant to the branch chief procedural branch field service division cc regional_counsel cc wr assistant regional_counsel tl cc wr
